        Case 2:20-cv-02446-MVL-DMD Document 1 Filed 09/08/20 Page 1 of 6




                        UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF LOUISIANA

TYRONE REED AND                           *                   CIVIL ACTION NO. ___________
PAULINE BANKS                             *
                                          *
VERSUS                                    *                   JUDGE _____________
                                          *
WILLIAM K. ALFORD AND                     *                   MAG. JUDGE _____________
SAFECO INS. CO. OF ILLINOIS               *
*******************************************

                                       NOTICE OF REMOVAL

        Defendants, WILLIAM K. ALFORD and SAFECO INSURANCE COMPANY OF

ILLINOIS, respectfully represent:

                                                       1.

        According to the face of their own Petition for Damages, Plaintiffs, Tyrone Reed and

Pauline Banks, are citizens of the State of Louisiana and are domiciled in Orleans Parish, State of

Louisiana.

                                                       2.

        Defendant, SAFECO INSURANCE COMPANY OF ILLINOIS, is a foreign insurance

company incorporated in the State of Illinois, and having its principal place of business in the State

of Massachusetts.

                                                       3.

        Defendant, WILLIAM K. ALFORD, is a resident of and is domiciled in Lauderdale

County in the State of Mississippi.




NOTICE OF REMOVAL – USDC, EDLA                                                           PAGE 1 OF 5
Tyrone Reed, et al. v. William K. Alford, et al., USDC-EDLA
        Case 2:20-cv-02446-MVL-DMD Document 1 Filed 09/08/20 Page 2 of 6




                                                       4.

        On or about April 28, 2020, Plaintiffs, Tyrone Reed and Pauline Banks, filed a petition for

damages in Louisiana state court in the action titled Tyrone Reed and Pauline Banks vs. William

K. Alford and Safeco Insurance Company of Illinois, bearing docket number 2020-03375, Div.

G/Sec. 11, in the Civil District Court, Orleans Parish, State of Louisiana. Service of process was

made on Defendant, William K. Alford, via Long Arm on or about May 18, 2020. Service was

made on Defendant, Safeco Insurance Company of Illinois on or about June 11, 2020 upon the

Secretary of State of Louisiana as its agent for service of process.

                                                       5.

        Plaintiffs’ petition alleges that they sustained damages, including but not limited to past,

present and future physical and mental pain and suffering; past, present and future medical

expenses; and, residual disability. Plaintiffs did not indicate whether or not their damages exceeded

$75,000.00.

                                                       6.

        On or about June 29, 2020, Defendants served Plaintiff with a Request for Admission.

Specifically, Defendants asked plaintiff to “[a]dmit that the alleged damages of Tyrone Reed and

Pauline Banks resulting from the subject accident do not exceed $75,000.00.” (Exhibit A).

                                                       7.

        On or about August 10, 2020, Plaintiffs responded to Defendants’ Request by stating that

the damages that “Admitted that the damages that Tyrone Reed contends he is due in this matter,

EXCEED $75,000 (seventy five thousand dollars) exclusive of interest and costs.” (Exhibit B).




NOTICE OF REMOVAL – USDC, EDLA                                                          PAGE 2 OF 5
Tyrone Reed, et al. v. William K. Alford, et al., USDC-EDLA
        Case 2:20-cv-02446-MVL-DMD Document 1 Filed 09/08/20 Page 3 of 6




                                                     7a.

        On or about August 10, 2020, Plaintiffs responded to Defendants’ Request by stating

“Denied. The damages Pauline Banks contends she is due from the subject in this matter do not

exceed $75,000 exclusive of interest and costs.” (Exhibit B).

                                                       8.

        This Court has jurisdiction over this action pursuant to 28 USC § 1332(a), because the

amount in controversy of the claim of Tyrone Reed exceeds $75,000 exclusive of interest,

according to Plaintiffs’ own admission, exceeds the sum of $75,000.00 and the action is between

citizens of different states with complete diversity existing.

                                                       9.

        This Court has removal jurisdiction over this matter pursuant to 28 USC § 1441 (a) and

(b), because the claim of Tyrone Reed exceeds $75,000, exclusive of interest and costs.

                                                       10.

        The time within which Defendants may remove this case has not elapsed. Pursuant to 28

USC § 1446(b)(3), a notice of removal may be filed within thirty days after receipt by the

defendant, through service or otherwise, of any paper from which it may first be ascertained that

the case is one which may be removable.

                                                       11.

        The first paper that Defendants received from which it could be ascertained that this case

is removable was Plaintiffs’ Responses to Defendants’ Request for Admission in which Plaintiffs

admitted that the claim of Tyrone Reed exceeds $75,000.00. That paper was received on or about

August 10, 2020.


NOTICE OF REMOVAL – USDC, EDLA                                                       PAGE 3 OF 5
Tyrone Reed, et al. v. William K. Alford, et al., USDC-EDLA
        Case 2:20-cv-02446-MVL-DMD Document 1 Filed 09/08/20 Page 4 of 6




                                                       12.

        Thirty days have not yet elapsed since August 10, 2020.

                                                       13.

        There are no other defendants in this case that are required to provide consent to this

removal.

                                                       14.

        Pursuant to 28 USC § 1446(d), upon filing of this notice of remove, written notice of the

filing of the removal is being given to counsel for Plaintiffs and the Clerk of Court for the Civil

District Court, Orleans Parish, State of Louisiana.

                                                       15.

        Defendants, WILLIAM K. ALFORD and SAFECO INSURANCE COMPANY OF

ILLINOIS, pray for a trial by jury.

                                                       16.

        Pursuant to 28 USC § 1446(a), copies of all process, pleadings and orders served upon

Defendants, WILLIAM K. ALFORD and SAFECO INSURANCE COMPANY OF

ILLINOIS, in the State Court action are attached and filed as Exhibit C (in globo).

        WHEREFORE, Defendants, WILLIAM K. ALFORD and SAFECO INSURANCE

COMPANY OF ILLINOIS, respectfully pray that this Notice of Removal be accepted as good

and sufficient and that this Court enter such order or orders as may proper in the premises.

                              SIGNATURE BLOCK ON NEXT PAGE




NOTICE OF REMOVAL – USDC, EDLA                                                        PAGE 4 OF 5
Tyrone Reed, et al. v. William K. Alford, et al., USDC-EDLA
               Case 2:20-cv-02446-MVL-DMD Document 1 Filed 09/08/20 Page 5 of 6




                                                                      Respectfully submitted,

              CERTIFICATE OF SERVICE                                  MICKEY S. deLAUP, APLC
I hereby certify that I have on the 8th day of September, 2020, I
electronically filed the foregoing with the Clerk of Court by using
the CM/ECF system which will send notice of electronic filing to
counsel. I further certify that I sent foregoing pleading on all
known counsel for all parties to this proceeding, by e-mail
                                                                        /s/Raymond P. Augustin, Jr.
transmission; and/or facsimile; and/or hand delivery; and/or by       RAYMOND P. AUGUSTIN, JR. #02610 – T.A.
mailing same by United States mail, properly addressed and first-     JAMES K. STICKER III #33392
class postage prepaid.
                                                                      2701 Metairie Road
          /s/Raymond P. Augustin, Jr.                                 Metairie, LA 70001
             RAYMOND P. AUGUSTIN, JR.                                 Telephone:     (504) 828-2277, Ext. 108
                                                                      Facsimile:     (504) 828-2233
                                                                      Email:         raugustin@delauplawfirm.com
                                                                      Attorneys for Safeco Insurance Company of Illinois
                                                                      and William K. Alford




    NOTICE OF REMOVAL – USDC, EDLA                                                                           PAGE 5 OF 5
    Tyrone Reed, et al. v. William K. Alford, et al., USDC-EDLA
Case 2:20-cv-02446-MVL-DMD Document 1 Filed 09/08/20 Page 6 of 6
